DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed December 16th, 2021, with respect to claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 8-9, filed December 16th, 2021, with respect to the rejection(s) of claim(s) 1-8 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112(a) for claims 1-6 due to applicant’s intended interpretation of “cleaning the filter” and “removing the engine from the aircraft” being this process being physically performed and not being an indicator to perform these steps, where this intended interpretation has no support within the specification.  A detailed rejection follows below.  
Applicant's arguments, see Page 9-12, filed December 16th, 2021, regarding prior art rejections have been fully considered but they are not fully persuasive. In regards to the argument that Evrard never refers to an aircraft inlet and that there would be no motivation to combine O’Neil with Evrard, the examiner respectfully disagrees.  Evrard discusses of overhauling an aircraft engine when it is determined that a power margin of the engine is below a threshold (Para 0085).  Additionally, Evrard discusses of “a manufacturer conventionally installs at least one overdimensioned engine on an aircraft in order to guarantee the performance levels of the aircraft between two overhauls. Furthermore, the manufacturer puts procedures into place for checking the health of the engine in order to verify that each engine can indeed develop power levels that enable it to ensure said performance levels” (Para 0036).  It would be obvious to one of ordinary skill in the art of the invention that a clogged filter would 
In regards to the argument that O’Neil does not teach of suggest that the new aircraft power check fails, STP CSM of performing an engine health check while allowing for a power loss resulting at least from the filter , the examiner respectfully disagrees.  While the examiner submits that O’Neil does not specifically disclose fully of this limitation, O’Neil does imply/suggest the limitation.  O’Neil specifically discloses of a second engine assurance check (i.e. a health check) that occurs after a failed power check and O’Neil specifically teaches of a health check while allowing for a power loss resulting at least from the filter (claim 1, 0023, 0020-0021, 0018, 0034, Fig 4).  Therefore, it would be obvious to one of ordinary skill in the art of the invention to have a second check if the first engine power assurance check is a fail or unsuccessful, rather than aborting the mission or requiring engine maintenance, as this prevents unnecessary maintenance.  Additionally, it would be obvious to one of ordinary skill in the art of the invention to include an engine health check while allowing for a power loss resulting at least from the filter in order to account for the decrease of power and a reduction of aircraft performance due to the filter.  Therefore, the limitation is implied/suggested by O’Neil. Additionally/alternatively, power checks could occur several times with the power loss resulting from the filter allowed, as would be obvious to one of ordinary skill in the art of the invention due to duplication and/or rearrangement of parts (MPEP 2144.04 VI), where this first power check could occur numerous times or it could occur as a second power check.  A detailed rejection follows below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 and 9, “step STP2 of cleaning the filter” is recited, however there is no support for this within the specification.  The language of this limitation suggests that the filter is physically cleaned by some means, however it is unknown how this filter is cleaned and there is no support for the process of cleaning the filter.  It is noted in Para 0095 that “the power-check computer 55 may generate a signal that is transmitted via the display 60 and/or via the antenna 58 and/or by the connector 59 indicating that the filter needs to be cleaned.”  This is not the definition interpreted throughout the claims, and no support was found for this interpretation.  
In regards to claims 1 and 9, “removing the engine from the aircraft” is recited, however there is no support for this within the specification.  The language of this limitation suggests that the engine is physically removed by some means, however it is unknown how this engine is removed and there is no 
In regards to claims 2-6 and 10-14, the claims are dependent upon claims 1 and 9, respectively, and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 9, “when an aircraft power check fails, step STP2 of cleaning the filter and then step STP3 of performing a new aircraft power check; when the new aircraft power check fails, STP CSM of performing an engine health check while allowing for a power loss resulting at least from the filter; and when the engine health check fails, removing the engine from the aircraft” are each indefinite because the limitations do not appear to particularly limit the claim.  It is suggested to add language to positively require any steps to be performed.  
In regards to claims 1 and 9, SPT1, STP2, STP3 and STP CSM appear to be acronyms and they have not had their longer phrase introduced, rendering the claims indefinite.  It is suggested to 
In regards to claims 5-6, “a power loss” was previously introduced, making it unclear if this is the power loss introduced in claim 1, or a different power loss.  For examination purposes, the claim was interpreted as though it read -- the power loss --.
In regards to claim 12, “the power loss” has not been previous introduced, causing it to be unclear what power loss is being referred to.  For examination purposes, the claim was interpreted as though it read -- a power loss --.
In regards to claims 2-4, 10-11, and 13-14, the claims are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US 20160347479; hereinafter O’Neil; already of record from IDS) in view of Evrard et al. (US 20140200844; hereinafter Evrard; already of record from IDS).
In regards to claim 9, O’Neil discloses of a checking method for checking a power plant of an aircraft, the power plant comprising at least one engine and an air inlet for feeding the at least one engine with air, the power plant including a cloggable filter filtering the air upstream from the engine (Abstract, Para 0018); 
wherein the method includes a step of performing an aircraft power check by using the following operations (Fig 4): 
…

when the new aircraft power check fails, STP CSM of performing an engine health check while opening an air bypass channel that feeds air to the engine without filtering (Fig 4 Part 302, 306, 308, Para 0020-0021); and 
when the engine health check fails, removing the engine from the aircraft (Para 0021, Fig 4 Part 312; where the engine maintenance could include removal of the engine, if necessary).

O’Neil does not specifically disclose step STP1 of determining, in flight or on the ground, a current power actually being developed by the engine within the aircraft without making any allowance for any power loss resulting from the engine being installed in the aircraft or for any level of clogging of the filter; and of 
determining that the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini), the aircraft power check being considered to be successful when the current power (Pcour) is greater than or equal to the guaranteed minimum power (Pmini); 
when an aircraft power check fails, step STP2 of cleaning the filter…

Evrard, in the same field of endeavor, teaches of step STP1 of determining, in flight or on the ground, a current power actually being developed by the engine within the aircraft without making any allowance for any power loss resulting from the engine being installed in the aircraft or for any level of clogging of the filter (Para 0092, 0057, 0100-0103, 0147); and of 
determining that the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini), the aircraft power check being considered to be successful when the current 
when an aircraft power check fails, step STP2 of cleaning the filter (Para 0158, 0164, 0085, 0036; Evrard discusses of overhauling an aircraft engine when it is determined that a power margin of the engine is below a threshold (Para 0085).  Additionally, Evrard discusses of “a manufacturer conventionally installs at least one overdimensioned engine on an aircraft in order to guarantee the performance levels of the aircraft between two overhauls. Furthermore, the manufacturer puts procedures into place for checking the health of the engine in order to verify that each engine can indeed develop power levels that enable it to ensure said performance levels” (Para 0036).  It would be obvious to one of ordinary skill in the art of the invention that a clogged filter would result in a decrease of the power levels of an aircraft engine, and that an overhaul of an engine could include cleaning this filter.  Additionally/alternatively the “overhaul” step of Evrard can be reasonably interpreted as including cleaning the filter taught by O’Neil.  Additionally/alternatively, O’Neil discusses requiring engine maintenance if the engine is not performing as expected, which would include cleaning the aircraft engine filters (Para 0018, 0020-0021), which is suggested by claim 6 keeping the inlet barrier filter bypass open until maintenance is performed)…
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the method includes a step of performing an aircraft power check, as taught by O’Neil, to include determining that the current power (Pcour) is greater than or equal to a stored guaranteed minimum power (Pmini), the aircraft power check being considered to be successful when the current power (Pcour) is greater than or equal to the guaranteed minimum power (Pmini); if an aircraft power check fails, step STP2 of cleaning the filter, as taught by Evrard, in order to ensure that the aircraft can guarantee the required performance levels and overhaul the aircraft if necessary (Evrard Para 0036, 0080).
In regards to claim 10, O’Neil in view of Evrard teaches of the method according to claim 9; wherein the determining of the current power (Pcour) in the step STP1 or STP3 comprises the following operations: measuring engine torque, calculating the current power as being equal to the product of the engine torque multiplied by the speed of rotation of the engine, the speed of rotation of the engine being equal to the speed of rotation of an outlet shaft of the engine or equal to the speed of rotation of a shaft rotating at the same speed as the outlet shaft or to the product of a stored proportionality coefficient multiplied by the speed of rotation of a rotary member that is mechanically linked to the outlet shaft (Evrard Para 0092, 0057, 0100-0103, 0147).
The motivation of combining O’Neil and Evrard is the same as that recited in claim 9. 
In regards to claim 11, O’Neil in view of Evrard teaches of the method according to claim 9; wherein the determining that the current power (Pcour) in the step STP1 or STP3 is greater than or equal to a stored guaranteed minimum power (Pmini) comprises the following operations: calculating an aircraft power indicator (APC) that is a function solely of the current power (Pcour) and of the stored guaranteed minimum power (Pmini), the aircraft power check being considered as succeeding or failing as a function of a value of the aircraft power indicator relative to zero (Evrard Para 0138-0142, 0153-0155, 0158, 0164).
The motivation of combining O’Neil and Evrard is the same as that recited in claim 9. 
 
In regards to claim 12, 
In regards to claim 13, O’Neil in view of Evrard teaches of the method according to claim 9; wherein when an engine health check succeeds in the step CSM, the method includes a generation step for generating flight authorization for the aircraft complying at least with predetermined performance of the aircraft calculated on the basis of at least the guaranteed minimum power (Pmini) for the engine and on the basis of a power loss corresponding to the filter being clogged (O’Neil Para 0021, 0025, Fig 4 Part 308, 310, Fig 6).
In regards to claim 14, O’Neil in view of Evrard teaches of the method according to claim 9; wherein when an aircraft power check succeeds in the step STP1, STP3 or CSM, the method includes a generation step for generating flight authorization for the aircraft complying at least with predetermined performance of the aircraft calculated on the basis of at least the guaranteed minimum power for the engine and on the basis of a power loss corresponding to the filter not being clogged (O’Neil Fig 4 Part 302, 304, Fig 5, Para 0020, 0022, 0024).
In regards to claim 7, the claim recites analogous subject matter to claim 9 and is rejected on the same premise, but further teaches, that a measurement system for measuring at least one information representative of the current power (Pcour) actually being developed by the engine without evaluating any level of clogging of the filter (Evrard Para 0092, 0057, 0100-0103, 0147).
The motivation of combining O’Neil and Evrard is the same as that recited in claim 9. 
In regards to claim 8, O’Neil in view of Evrard teaches of the power-check device according to claim 7 wherein the measurement system and the power-check computer are on-board the aircraft (O’Neil Para 0019, 0026).
In regards to claim 1, the claim recites analogous subject matter to claim 9 and is rejected on the same premise, but further teaches, when the new aircraft power check fails, STP CSM of performing an engine health check while allowing for a power loss resulting at least from the filter.  

However, O’Neil does imply/suggest that when the new aircraft power check fails, STP CSM of performing an engine health check while allowing for a power loss resulting at least from the filter (claim 1, 0023, 0020-0021, 0018, 0034, Fig 4; where O’Neil specifically discloses of a second engine assurance check (i.e. a health check) that occurs after a failed power check and O’Neil specifically teaches of a health check while allowing for a power loss resulting at least from the filter.  Therefore, it would be obvious to one of ordinary skill in the art of the invention to have a second check if the first engine power assurance check is a fail or unsuccessful, rather than aborting the mission or requiring engine maintenance, as this prevents unnecessary maintenance.  Additionally, it would be obvious to one of ordinary skill in the art of the invention to include an engine health check while allowing for a power loss resulting at least from the filter in order to account for the decrease of power and a reduction of aircraft performance due to the filter; additionally/alternatively, power checks could occur several times with the power loss resulting from the filter allowed, as would be obvious to one of ordinary skill in the art of the invention due to duplication and/or rearrangement of parts (MPEP 2144.04 VI)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the method includes a step of performing an aircraft power check, as explicitly taught by O’Neil, to include that when the new aircraft power check fails, STP CSM of performing an engine health check while allowing for a power loss resulting at least from the filter, as implied/suggested by O’Neil, in order to have a second check if the first engine power assurance check is a fail or unsuccessful, rather than aborting the mission or requiring engine maintenance, as this prevents unnecessary maintenance and to account for the decrease of power and a reduction of aircraft performance due to the filter (O’Neil Para 0004 and 0020).
In regards to claims 2-6, the claims recite analogous subject matter to claims 10-14, and are rejected on the same premise.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663